DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of Group III, claims 6-11 in the reply filed on 11/13/2020 is acknowledged. Accordingly, claims 6-11 are presented for examination and claims 1-5 and 12-20 are withdrawn from consideration.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/19/2021 was noted and the submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 6, 10 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kremmer et al. (DE 100 06 570, English Translation).
. 
Claims 6, 10 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ljiljan Fruk et al. (Angew Chem 2005, 44, 2603-2606).
Fruk discloses functional conjugates between DNA oligomers and enzymes that contain the hemin (iron protoporphyrin IX complex) prosthetic group (scheme 1a).
     
    PNG
    media_image1.png
    476
    964
    media_image1.png
    Greyscale

The covalent DNA-hemic adducts (hemD1 and hemD2) were synthesized on solid phase and after cleavage and purification, the hemD adducts were used to reconstitute apo-myoglobin. Additional disclosure includes that DNA-protein conjugates may be useful in .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kremmer et al. (DE 100 06 570, English Translation) in view of Karel Ulbrich et al. (Chem Rev 2016, 116, 5338-5431).
Kremmer discloses a contrast agent comprising hemin covalently coupled to protein such as human serum albumin (reads on polymer) by covalent bonds. Kremmer also discloses process for the preparation of such conjugates as well as the use of these 
Kremmer fails to disclose oligomer or polymer comprising an oligo(ethylene oxide) or poly(ethylene oxide).
Ulbrich discloses a review covering the principles, advantages, and drawbacks of passive and active targeting based on various polymers ( PEG; polyethylene glycol) and magnetic iron oxide nanoparticle carriers with drug attached by both covalent and noncovalent pathways, specifically devoted to the tailored conjugation of targeting ligands (e.g., enzymes, antibodies, peptides) to drug carrier systems (abstract). Ulbrich discloses that PEG (also referred to as poly (ethylene oxide)) has been most widely used as a hydrophilic drug carrier extensively for the delivery of biologically active proteins and glycoproteins (page 5347). The physicochemical properties and biological behavior of PEG-modified proteins can be controlled by adjusting the molecular weight of the mPEG chains and the degree of protein substitution. The importance of PEG conjugates with proteins/glycoproteins as drug delivery systems (DDS) for the treatment of carious diseases is demonstrated by the diversity of such conjugates that have already been accepted in clinical practice (Table 2).  Additional disclosure includes that the modification of biologically active proteins with PEG enhances their stability, increases their circulation time, and reduces their immunogenicity and antigenicity while preserving all or most of the protein’s original activity (page 5437 right column). 






Conclusion
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAGADISHWAR RAO SAMALA whose telephone number is (571)272-9927.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hartley G Michael can be reached on 571 272 0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.